Citation Nr: 1818807	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-42 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a neck condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder condition.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back condition.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a back disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Appellant served in the Army National Guard of Louisiana from April 1973 to April 1996 with relevant active duty for training in July 1983 and July 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2017, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.

The issues of entitlement to service connection for neck, left shoulder and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO declined to reopen a claim for service connection for back condition and denied claims of service connection for left shoulder condition and neck condition.  The Appellant was notified of his appellate rights, but did express timely disagreement and did not perfect an appeal.

2.  The evidence received since the October 2010 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claims for service connection for neck condition, left shoulder condition and back condition.


CONCLUSIONS OF LAW

1.  An October 2010 rating decision by the RO that denied entitlement to service connection for neck condition and left shoulder condition, and denied a petition to reopen a claim for entitlement to service connection for back condition is final.  
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claims of service connection for neck condition, left shoulder condition and back condition.  
38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As the Board's decision to reopen the Appellants claims of entitlement to service connection for neck, left shoulder and back conditions is completely favorable, no further notice and assistance is required to comply with the implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development.

II.  New and Material Evidence

In November 1996, the RO issued a rating decision denying service connection for chronic back pain due to a lack of a current disability.  The Appellant was advised of the decision and his appellate rights.  The Appellant did not express disagreement or provide new and material evidence within a year.  Therefore the November 1996 decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

In October 2010, the RO issued a rating decision denying service connection for neck condition due to a lack of current disability, and denying service connection for left shoulder condition due to a lack of current disability and an in-service event.  The RO also declined to reopen the Appellant's claim of entitlement to service connection for a back condition due to a lack of new and material evidence.  The Appellant was advised of the decision and his appellate rights.  The Appellant did not express disagreement or provide new and material evidence within a year.  Therefore the October 2010 decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim, which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 116-17 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade, 24 Vet. App. at 120.  

For the purpose of determining whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 2010 decision, the record contained the Appellant's service treatment records, private treatment records from 1990, and a 1996 VA spine examination report.

Since the October 2010 decision was issued, the Appellant testified at his hearing that he was granted disability benefits from Social Security Administration (SSA), in part due impairments of his neck, back and shoulder.

VA has also received an incomplete records associated with a decision by the SSA that found the Appellant disabled.  See treatment record received September 21, 2012.  The Appellant also provided VA with an August 2017 letter from SSA, which noted the Appellant is getting disability for disorders of the back.  

As the complete records from SSA and the Appellant's report of receiving SSA benefits due to impairments of the back, neck and shoulder were not previously before VA and raise a reasonable possibility of substantiating the claim, particularly that the Appellant has current disabilities of the back, neck and shoulder, they are new and material under 38 C.F.R. § 3.156(a) (2017).  

Accordingly, the Veteran's claims of service connection for a neck condition, back condition and left shoulder condition are reopened.



ORDER

To this extent only, the petition to reopen a claim for service connection for neck condition is granted.

To this extent only, the petition to reopen a claim for service connection for left shoulder condition is granted.

To this extent only, the petition to reopen a claim for service connection for back condition is granted.


REMAND

A review of the claims file indicates medical records are missing.  

As noted above, the VA has received some SSA records.  However, these were provided by the Appellant and appear to be incomplete e.g. incomplete disability decision.  Complete records from SSA may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  In light of this, remand is warranted to obtain records from the SSA.

Additionally, at the July 2017 hearing, the Veteran's representative stated that he would provide VA with authorization forms so that VA could obtain records of private treatment that was discussed at the hearing.  However, no such forms were received and only three pages of private medical records were received after the hearing.  Although VA must make reasonable efforts to obtain private treatment records, the Veteran is reminded that it is ultimately his responsibility to provide such records to VA.  38 C.F.R. § 3.159(c)(1).

The Appellant did undergo a VA examination of the spine in July 1996.  The examiner acknowledged the Appellant's report of injuries sustained in a 1990 military vehicle accident while in the line of duty but found no current spinal disorder.  Service records do show that the Appellant sustained some injuries in military vehicle accidents in 1983 and 1990 while on active duty for training in the National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.  All efforts to obtain the records should be associated with the claim file.

2.  Request that the Veteran identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure outstanding records of such treatment.  Reasonable efforts should be made to obtain all such treatment records so identified.

3.  In light of any additional evidence added to the record that provide competent evidence of current disorders of the neck, back, and left shoulder, the AOJ should schedule the Appellant for VA medical examinations and opinions whether the current disorders were caused or aggravated by the motor vehicle accidents in 1983 and 1990 or by any intercurrent injuries not associated with active duty for training or inactive duty training pursuant to 38 U.S.C. § 5103A.

4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Appellant and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


